Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the response filed on 07/14/2020.  
Claims 1-11 have been examined in this application, in addition claims 1-20 are currently pending.
This communication is the first action on the merits.

Election/Restrictions
Applicant’s election with traverse of claims 1-11 in the reply filed on 01/12/2022 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/12/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recites an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 1 of the Alice/Mayo test, the claims are directed to statutory categories.  Specifically, claims 1-11 are directed to a method or process.
As per claim 1, claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: generating…a traversal route grid for travel of an object between a source node and a target node, wherein the traversal route grid comprises multiple alternative route segments between the source node and the target node; assigning… respective values to alternative route segments of the multiple alternative route segments, wherein the respective values are tailored for the object and determined as a function of a requested time of arrival at the target node; and based on receipt of an acceptance of the respective values assigned to the alternative route segments of a group of alternative route segments, facilitating…the travel of the object along the group of alternative route segments, as drafted covers certain methods of organizing human activity.  That is, generating a traversal route grid for travel of an object from a source node to a target node, as well as the steps of assigning values to segments of that route and facilitating the travel of the object along the segments, involves commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.   
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a system comprising a memory and a processor.  The additional elements of a system comprising a memory and a processor amount to generic computer components and are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claim is therefore directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a system comprising a memory and a processor are recited at a high level of generality such that they amount to no more than adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  Therefore, the additional elements do not amount to an inventive concept or significantly more than the judicial exception.  The claim is therefore not patent eligible.
  As per claims 2, 3, and 4, claims 2, 3, and 4 only further narrow the abstract idea of claim 1 and include no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.  The claims are therefore not patent eligible.  
As per claim 5, claim 5 recites the same abstract idea as claim 1, however also recites that the object is an autonomous vehicle. The object in claim 1 is still part of the abstract idea because the limitation in claim 1 is only generating a traversal route grid for the travel of the object.  The object itself is not being claimed.  The claim does not therefore include additional elements that would either integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
 As per claim 6, claim 6 recites the same abstract idea as claims 1 and 5, and only further narrows the limitation of the autonomous vehicle.  The claim is therefore still directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claim 7, claim 7 recites the same abstract idea as claim 1, and only more narrowly defines the limitation of the object.  The claim is therefore still directed to an abstract idea and does not amount to significantly more than the abstract idea.  The claim is therefore not patent eligible.
As per claims 8 and 9, claims 8 and 9 only more narrowly define the abstract idea of claim 1, and contains no new additional elements that would either integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.
As per claim 10, claim 10 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: prior to the facilitating, outputting…first information indicative of the respective values and second information indicative of the alternative route segments, as drafted covers mental processes.  That is, the process of outputting information related to the value of a route segment or possible alternate routes available, covers concepts that can be performed in the human mind or pen and paper.  The claim therefore recites an abstract idea.   
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claim recites a judicial exception, it is then necessary to evaluate whether the claim recites additional elements that integrate the judicial exception into a practical application of that exception. In this case, the claim recites the additional elements of a system, user equipment associated with the object, and a communications network configured to operate according to a fifth generation communication protocol.  The additional elements of a system and user equipment associated with the object amounts to generic computer components recited at a high level of generality such that it amounts to adding the words apply it to the judicial exception or mere instructions to implement the abstract idea on a computer.  In addition, the additional element of a communication network configured to operate according to a fifth generation communication protocol amounts generally linking the use of the judicial exception to a particular technological environment or field of use.  In this instance the field of fifth generation communication networks.  The claims therefore do not integrate the exception into a practical application and are directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claim recites a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a system, user equipment associated with the object, amount to adding the words “apply it” to the judicial exception, and the additional elements of a communications network configured to operate according to a fifth generation communication protocol, amount to linking the use of the judicial exception to a particular technological environment or field of use, specifically to the field of use of fifth generation communication networks.  Per the Step 2B analysis, the claim does not amount to significantly more than the judicial exception and is therefore not patent eligible.  
As per claim 11, claim 11 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.  
With respect to the revised Step 2A Prong 1 of the 2019 PEG, the limitations of: wherein the object is a first object, and wherein the method further comprises: identifying…respective locations of objects, comprising the first object, within the traversal route grid; and modifying, by the system, a first travel route of the first object and a second travel route of a second object based on detection of occurrence of an event within a portion of the traversal route grid, as drafted covers certain methods of organizing human activity.  That is, identifying locations of objects within a traversal route grid, and modifying object routes is a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The claim therefore recites an abstract idea.
With respect to Step 2A Prong 1 and 2B of the 2019 PEG, The additional element of a the system is recited at a high level of generality such that it amounts to adding the words apply to a judicial exception.  The additional element therefore does not integrate the exception into a practical application or amount to significantly more than the judicial exception.  The claim is therefore not patent eligible.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1).
As per claim 1, 
Broadbent discloses:
A method, comprising:
generating, by a system comprising a memory and a processor, a traversal route grid for travel of an object between a source node and a target node, wherein the traversal route grid comprises multiple alternative route segments between the source node and the target node;
Broadbent discloses a processor and a traversal route grid or personal road network that includes multiple alternative route segments to a destination. (Broadbent, See at least: [0022] wherein the processor is arranged to…determine one or more alternate routes to the destination location. [0023] The personal road network of a user is preferably a network of road segments previously traversed by the user.)
Broadbent discloses an object or vehicle. (Broadbent, See at least: [0223] comparison between the current course (whilst traversing a current segment) and the course of the segments ahead of the vehicle.)
Broadbent discloses generating a traversal route grid for travel of an object, or a route for a vehicle, between a source node (current location) and a target node (destination).  (Broadbent, See at least: [0126] route between a current location of the navigation device 200 and a destination location is calculated.)
Broadbent discloses multiple route segments. (Broadbent, See at least: [0099] If the user travels a route along road segments A, B, F and G illustrated in FIG. 6a [0104] It will be appreciated that this allows more than one different road segment to be associated with the same favourite location i.e. multiple segments ending within the predetermined distance of the favourite location.)
Broadbent discloses a memory.  (Broadbent, see at least: [0021] a memory storing information indicative of a primary route to a destination location and an attribute of the route.)
Broadbent discloses:
assigning, by the system, respective values to alternative route segments of the multiple alternative route segments

Broadbent discloses assigning values or cost value to alternative route segments or road segments. (Broadbent, See at least: [0120] For example, three road segments are present in the digital map data S.sub.1, S.sub.2, S.sub.3; each road segment having an associated cost attribute.)

Broadbent discloses:
based on receipt of an acceptance of the respective values assigned to the alternative route segments of a group of alternative route segments, facilitating, by the system, the travel of the object along the group of alternative route segments.

Broadbent discloses accepting a value assigned to an alternative route segment by allowing the user to accept the suggested destination and facilitating the travel of the object by displaying a portion of a digital map proximal to the destination. (Broadbent, See at least Figure 8 and  [00117] The interface 800 provides an indication to the user of a destination.. suggested according to the method described above…an icon 820 associated with the destination and controls for the user to either reject 830 or accept 840 the suggested destination” and “may further comprise a background image 850 which may be a representation of a portion of the digital map data proximal to the location of the suggested destination.” which facilitates the travel of the object to the destination.  See also [0116] for providing routes to these destinations.)

Broadbent does not disclose:
wherein the respective values are tailored for the object and determined as a function of a requested time of arrival at the target node; and

Neumann however teaches values being tailored for the object or type of vehicle (motorcycle, scooter or car) as a function of a requested time of arrival (projected lateness of a route) at the target node or destination. (Neumann, See at least: [0061] In various embodiments a score of a particular route and courier pairing may be based on a combination of one or more factors, including route efficiency, route priority, a projected lateness of a route.  [0062] For example, a motorcycle or scooter may be assigned a higher score than a car for particular routes because a motorcycle may be able to split lanes in heavy traffic….Projected lateness of a route may correspond to the difference in time between an estimated delivery time initially projected for a route and an estimated delivery time, such as delivery event, which may be predicted by a system based on updates received.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Broadbent to include:
wherein the respective values are tailored for the object and determined as a function of a requested time of arrival at the target node;  as taught by Neumann.
One of ordinary skill in the art would have recognized the need to tailor or pair an object or courier with their respective values or scores in order to maximize a route efficiency or minimize a projected lateness.  (Neumann, See at least: [0015] [0061])
As per claim 7, 
	Broadbent in view of Neumann teaches The method of claim 1,
Broadbent discloses:
	 wherein the object is a physical object moving in a three- dimensional space.

Broadbent discloses the object is a physical object or vehicle which can move in thee-dimension space.   (Broadbent, See at least: [0007] determine the current angular and linear acceleration…location information derived from the GPS signal, velocity and relative displacement of the device and thus the vehicle in which it is mounted.  See also [0065] acquiring a fourth satellite signal will allow the receiving device to calculate its three dimensional position.)

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), in further view of Morton et al. (US 20210389138 A1).
As per claim 2, 
	Broadbent in view of Neumann teaches The method of claim 1, 
Broadbent discloses:
wherein the object is a first object, wherein the traversal route grid is a first traversal route grid, 
Broadbent discloses a first traversal grid or a new primary route and a first object or a vehicle which contains a navigation device.  (Broadbent, See at least: [0027] The RAM may be arranged to select one of the alternate routes as a new primary route. See also [0038] for an object or vehicle that has an integrated device.) 

Broadbent does not disclose:
and wherein the method further comprises:
adjusting, by the system, a second traversal route grid for a second object based on a determination that an adjustment to the second traversal route grid supports the requested time of arrival at the target node for the first object.
However, Morton teaches adjusting a second traversal route grid for a second object or having a second user of a vehicle modify their route such that the first object or user may arrive at their destination on time.  (Morton, See at least: [0021] users of the vehicle communication system described herein who are in a hurry or running late may request other users who are not in a hurry to yield to them or modify their respectively routes, so that the users in a hurry may arrive at their destinations on time.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent and Neumann to include:
	and wherein the method further comprises:
adjusting, by the system, a second traversal route grid for a second object based on a determination that an adjustment to the second traversal route grid supports the requested time of arrival at the target node for the first object, as taught by Morton. 
One of ordinary skill in the art would have recognized the need to provide an incentive that would enable users to modify their routes in order to allow others to arrive at their destinations on time (Morton: [0001]). 

As per claim 11,
	Broadbent in view of Neumann teaches The method of claim 1, 

Broadbent discloses:
	wherein the object is a first object, and wherein the method further comprises:
identifying, by the system, respective locations of objects, comprising the first object, within the traversal route grid; and
modifying, by the system, a first travel route of the first object and a second travel route of a second object based on detection of occurrence of an event within a portion of the traversal route grid.

Broadbent discloses identifying locations of objects or vehicles.  The vehicles contain a navigation device which obtains positional data. (Broadbent, See at least: [0038] The mobile device may be a navigation device, e.g. a personal navigation device (PND) or an integrated, e.g. in-vehicle, device. [0109] In step 710 the method 700 determines a current location of the navigation device 200 [0110] In step 720 one or more road segments are selected based on the current location of the navigation device 200 and the time slot(s) selected in step 710.)
Broadbent discloses modifying a first routes of a first object or vehicle due to an event such as a change in traffic. (Broadbent, See at least: [0138] In some circumstances, for example due to changed traffic conditions indicated by the received traffic information, the primary route first selected may have a longer ETA than the secondary route. In which case the primary and secondary routes may be reversed, i.e. the user indicated to follow the secondary route having the shorter ETA. Broadbent connects users to navigation devices [0130] When a location of the user, and hence navigation device 200”, then navigation devices to vehicles [0038] The mobile device may be a navigation device, e.g. a personal navigation device (PND) or an integrated, e.g. in-vehicle, device.)
Broadbent does not disclose modifying a second travel route of a second object based on detection of occurrence of an event within a portion of the traversal route grid, however Morton teaches modifying a second route of a second object or vehicle due to an event such as traffic.  (Morton, See at least: [0021] Accordingly, users of the vehicle communication system…may request other users who are not in a hurry to yield to them or modify their respectively routes, so that the users in a hurry may arrive at their destinations on time.  See also [0023] Based on expected traffic conditions…To ensure she arrives at the airport on time, she may provide requests…In exchange for a reward, the other vehicles may agree to begin their routes later or to let her pass or merge in front of them on the road so that she may arrive at the airport on time.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent and Neumann to include:
modifying, by the system, a first travel route of the first object and a second travel route of a second object based on detection of occurrence of an event within a portion of the traversal route grid, as taught by Morton. 
One of ordinary skill in the art would have recognized the need to provide a reward that would incentivize users to modify their routes in order to allow other users to avoid traffic and arrive at their destinations of time (Morton: [0001]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), in further view of Morton et al. (US 20210389138 A1), in further view of Nelson (US 20180037136 A1),.
As per claim 3,
	Broadbent in view of Neumann and Morton teaches The method of claim 2, 
Broadbent does not disclose:
	wherein the adjusting comprises:
increasing a first value for a first segment of the multiple alternative route segments of the first traversal route grid; and
providing an incentive to the second object based on the adjustment to the second traversal route grid.

However Nelson teaches increasing a value of a first segment of road segment in which multiple alternative route segments exist for a route. (Nelson, See at least: [0071] The charging management system 121 identifies that the charging station 181 for the road segment from G to B has too much traffic currently or projected in the future. The charging management system 121 may increase the rate charged for traveling on the road segment from G to B, or the charging lane when the road segment is a multilane roadway.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent, Neumann, and Morton to include:
wherein the adjusting comprises:
increasing a first value for a first segment of the multiple alternative route segments of the first traversal route grid; and, as taught by Nelson.
One of ordinary skill in the art would have recognized the need to encourage other drivers to select an alternate in order to avoid traffic congestion (Nelson: [0070]).
Morton then teaches providing an incentive or reward based on the adjustment of a second object or vehicle modifying a second route. (Morton, See at least: [0094] At block 804, the first device transmits a request for a second device associated with a second vehicle 112 to modify a second route of the second vehicle 112 in exchange for a reward.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent and Neumann to include:
wherein the adjusting comprises:
providing an incentive to the second object based on the adjustment to the second traversal route grid, as taught by Morton.
One of ordinary skill in the art would have recognized the need to incentivize users to modify their routes in order to allow other users to arrive at their destinations on time (Morton: [0001]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), in further view of Surace (US 20210255616 A1).
As per claim 4, 
          Broadbent in view of Neumann teaches The method of claim 1.
Broadbent does not disclose:
	wherein the traversal route grid is represented as a three-dimensional space and a time element. 

Surace however teaches representing a traversal route grid (route or path) as a three dimensional space and a time element.  (Surace, See at least: [0050] The planned/received flight path may include a 4-D trajectory of a flight trajectory with 4-D coordinates…The 4-D coordinates may include 3-D coordinates of space (e.g., latitude, longitude, and altitude) for a flight path and time coordinate.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent and Neumann to include:
	wherein the traversal route grid is represented as a three-dimensional space and a time element, as taught by Surace.  
One of ordinary skill in the art would have recognized the need to improve operating safety by adding additional processes that detect vehicle position (Surace: [0002]). 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), in further view of Kumar (US 20200072626 A1).
As per claim 5,
	Broadbent in view of Neumann teaches The method of claim 1, 
Broadbent does not disclose:
wherein the object is an autonomous vehicle, and wherein the generating comprises choosing a path from a group of paths based on a type of the autonomous vehicle.

However Kumar teaches wherein the object is an autonomous vehicle. (Kumar, See at least: [0019] For example, navigation device 100 may be, or may be included within…hybrid electric vehicle (HEV). Such vehicles may be fully or partially autonomous)
Kumar teaches selecting a route based on vehicle type, such as electric or combustion vehicles. (Kumar, See at least: [0046] Thus, route management server 150 may determine the congestion of each lane separately within each road and may provide suggested routes and lanes appropriate to each vehicle type (e.g., electric vehicles, conventional combustion vehicles, etc.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent and Neumann to include:
wherein the object is an autonomous vehicle, and wherein the generating comprises choosing a path from a group of paths based on a type of the autonomous vehicle, as taught by Kumar.
One of ordinary skill in the art would have recognized the need to identify a route that results in the cheapest commute (Kumar, [0064]).
As per claim 6,
Broadbent in view of Neumann and Kumar teach The method of claim 5, 
Broadbent does not disclose:
wherein the choosing comprises:
selecting a first path based on the autonomous vehicle being an electric-powered vehicle;
selecting a second path based on the autonomous vehicle being a gas-powered vehicle; and
selecting a third path based on the autonomous vehicle being a hybrid-powered vehicle.

Kumar teaches selecting a route based on vehicle type, such as electric or combustion vehicles. (Kumar, See at least: [0046] Thus, route management server 150 may determine the congestion of each lane separately within each road and may provide suggested routes and lanes appropriate to each vehicle type (e.g., electric vehicles, conventional combustion vehicles, etc.).) Kumar teaches that hybrid electric vehicles are included with electric vehicles. (Kumar, See at least: [0016] In some aspects described herein, a navigation device may be operated by a user and may be associated with a fully electric vehicle or a hybrid electric vehicle (collectively referred to as “electric vehicles”).).  Kumar teaches specifically prioritizing routes for hybrid vehicles. (Kumar, See at least: [0068] If the user operates a hybrid electric vehicle (HEV) associated with navigation device 100, the user may select the charging metric priority 502 of a lowest fuel usage 508. In response to the selection, navigation device 100 or route management server 150 may prioritize the route or routes that are expected to cause the HEV to use the least amount of fuel during the route.)
Kumar teaches vehicles being fully or partially autonomous. (Kumar, See at least: [0019] Such vehicles may be fully or partially autonomous, or may be manually operated.) 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent and Neumann to include:
wherein the choosing comprises:
selecting a first path based on the autonomous vehicle being an electric-powered vehicle;
selecting a second path based on the autonomous vehicle being a gas-powered vehicle; and
selecting a third path based on the autonomous vehicle being a hybrid-powered vehicle., as taught by Kumar.
One of ordinary skill in the art would have recognized the need to identify a route that results in the cheapest commuting cost. (Kumar: [0064]”).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), in further view of Debenedetti et al. (US 20220006723 A1).
As per claim 8,
Broadbent in view of Neumann teaches The method of claim 1, 
Broadbent additionally discloses:
wherein the generating comprises:
determining that an availability of a first route segment of the multiple alternative route segments is for a defined period of time;
Broadbent discloses an availability of a route segment (road or lane closures) amongst multiple route segments (network of navigable segments) for a defined period of time (time slot identifier). (Broadbent, See at least: [0190] Each route therefore comprises a plurality of segments, and wherein for each segment of the route there is stored the following data: [0191] a segment identifier [0192] time slot identifier (recording when travel along the segment occurred; time slots of 30 minutes across week time period are used in the preferred embodiment.  [0147] The traffic information may include, without limitation, information relating to…road or lane closures.)

Broadbent does not disclose:
selecting the first route segment based on the availability of the first route segment corresponding to the requested time of arrival; and
selecting a second route segment of the multiple alternative route segments based on the availability of the first route segment failing to correspond to the requested time of arrival, wherein the first route segment and the second route segment are interchangeable route segments.

While Broadbent does disclose selecting routes based on the shortest estimated time of arrival [0028], Broadbent does not disclose that the selection corresponds to the requested time or arrival.  
Debenedetti however teaches selecting a route segment based on the availability of the first route segment corresponding to the requested time of arrival.  (Debenedetti, See at least: [0098] For example, if the node 40 determines that the time of arrival of the packet at the destination is after the target delivery time by any amount of time, the node 40 may calculate new segments, and re-route the payload using the new segment(s), and/or prioritise the packet in a path calculation within the segment.)
Debenedetti teaches selecting a second route segment of the multiple alternative route segments based on the availability of the first route segment failing to correspond to the requested time of arrival.  (Debenedetti, See at least: [0098] For example, if the node 40 determines that the time of arrival of the packet at the destination is after the target delivery time by any amount of time, the node 40 may calculate new segments, and re-route the payload using the new segment(s), and/or prioritise the packet in a path calculation within the segment.) 
Debenedetti then teaches the first route segment and the second route segment are interchangeable route segments, illustrated by Figure 2 displaying route segments that result in delivering packets via multiple route segments, to the same end destination. (Debenedetti, See at least: [0068] FIG. 2 shows an example of the network 20 carrying packets 50,52,54, labelled as packets 1, 2 and 3 from a source node A to a destination node Z. Packets 1, 2, 3 may be considered as being example packets of a stream of packets from the same flow, e.g. from the same application.)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent and Neumann to include:
selecting the first route segment based on the availability of the first route segment corresponding to the requested time of arrival; and
selecting a second route segment of the multiple alternative route segments based on the availability of the first route segment failing to correspond to the requested time of arrival, wherein the first route segment and the second route segment are interchangeable route segments, as taught by Debenedetti.
One of ordinary skill in the art would have recognized the need to balance the traffic load based on delivery time information in order to improve network utilization (Debenedetti: [0054]).
As per claim 10,
Broadbent in view of Neumann teaches The method of claim 1, 
Broadbent discloses:
further comprising:
prior to the facilitating, outputting, by the system, to a user equipment associated with the object, first information indicative of the respective values and second information indicative of the alternative route segments, 

Broadbent discloses outputting or displaying on user equipment or a mobile device information of the respective values or attribute information of multiple route segments. (Broadbrent, See at least: [0026] In embodiments, the mobile device comprises a display device, and the processor may be arranged to cause the display device to display an indication of the attribute of the primary route associated with a road segment of the primary route and the attribute information of the one or more alternate routes associated with road segments of the respective one or more alternate route from the decision point. [0118] Each segment may have one or more associated attributes each indicating a cost for traversing that segment according to a respective characteristic.)

Broadbent does not disclose:
wherein the outputting is via a communications network configured to operate according to a fifth generation communication protocol.

While Broadbent discloses the outputting is via a communications network or a mobile device in connection with a telecommunications network (Broadbent: [0075]), Broadbent does not disclose operating according to a fifth generation communication protocol.
However, Debenedetti teaches outputting delivery time information according to a fifth generation communication protocol or network. [0105] Aspects of the disclosure are applicable to 5G networks, for example, in time-critical and URLLC networks where delivery time is essential for correct operations of the service and the network itself.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent and Neumann to include:
wherein the outputting is via a communications network configured to operate according to a fifth generation communication protocol, as taught by Debenedetti.
One of ordinary skill in the art would have recognized the time sensitive nature of the data where delivery time is critical to accurate operations.  (Debenedetti: [0105]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Broadbent et al. (US 20160069695 A1), in view of Neumann (US 20210374669 A1), in further view of Richardson et al. (US 20130035978 A1).
As per claim 9,
	Broadbent in view of Neumann teaches The method of claim 1, 
Broadbent does not disclose:
wherein a first route segment of the multiple alternative route segments is a public route, wherein a second route segment of the multiple alternative route segments is a private route, and wherein an owner of the private route is compensated for a use of the private route.
Richardson however teaches alternative route segments that are public routes or roads, and private routes or roads. (Richardson, See at least: [0093] FIGS. 8A an 8B also show three roads: toll road 870, public road 880, and private road 890 (e.g., owned by a private citizen).  Richardson then teaches the private routes charging a fee.  (Richardson, See at least: [0106] Parameters for determining cost scenarios include…whether the route contains any private roads (which may charge a fee), [0099] cost scenario generator 210 may additionally take into account cost for use of roads (e.g., tolls, payments to a private citizen).)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the combination of Broadbent and Neumann to include:
	wherein a first route segment of the multiple alternative route segments is a public route, wherein a second route segment of the multiple alternative route segments is a private route, and wherein an owner of the private route is compensated for a use of the private route, as taught by Richardson.
One of ordinary skill in the art would have recognized the need optimize routes in order to minimize transportation costs and increase efficiency (Richardson, [0107], [0112]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN G WEBSTER whose telephone number is (303)297-4446. The examiner can normally be reached Monday-Friday 8:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN G WEBSTER/Examiner, Art Unit 3628                                                                                                                                                                                                        

/ALLISON G WOOD/Primary Examiner, Art Unit 3625